Exhibit 10.17

 

[g26091kgi001.gif]

 

Ordinary Labor Contract

 

 

For Indefinite Time Period

 

 

 

 

 

 

 

 

 

Ministry of Labor

 

 

 

and Social Security

 

 

 

National Institute of Labor

 

 

 

 

 

 

 

Contract Code

0

1

 

 

 

 

 

Registry Seal of the Office of the National Institute of Employment (INEM).

 

 

 

 

 

 

 

 

Social Security

Code

Number

Dig. Contr.

 

 

 

Registration Number

 

 

 

 

 

 

(Social Security Account)    

xx

xxxxxx

xx

 

 

For the Firm

 

 

 

Regime of Social Security

 

 

Mr./Ms (1):   CLEMENTE GONZALEZ AZPEITIA

National ID:

xxxxxxxxx

Position (1):

GENERAL DIRECTOR

Name or registered name: BELMAC LABORATORIES  S.A Tax code/number: 78964038 
Economic Activity: FAP. ESP. FARM. AAE

Personal Domicile: Montearagon Street, 9

City: Madrid

Postal code: 28033

Number: 108

Business Domicile: Montearagon Street, 9

City: Madrid

Postal code: 28033

Number: 57

 

 

 

 

 

Mr./Ms.: ADOLFO HERRERA MALAGA

Social Security Number:   xxxxxxxxxxxxx

Level of Education:           Code

Date of Birth: 1-04-1960

National ID: xxxxxxxxx

Domicile:  XXXXXXXXXXX

 

 

 

 

With the legal assistance in your case of
                                                                                                                             

License number
                                                                     , in
his/her capacity as (2)                                                     

 

DECLARE

 

That the conditions necessary to create the present labor contract are met and
therefore [the parties] agree to formalize the agreement with the following
conditions:

 

CLAUSES

 

GENERAL ADJUNCT DIRECTOR

 

First.-  The employee will lend his/her services as (3)

with the professional category of DIRECTOR at the headquarters located at
MONTEARAGON STREET, MADRID, SPAIN

 

Second.- The work schedule shall be            FORTY           hours per week
from MONDAY to FRIDAY               with vacation time as legally established or
as convenient.

 

Third.-  The employee shall receive a total compensation of
13,000,000                         pesetas (4) ANNUALLY                 that
shall be distributed in the following method
(5)                             BASE SALARY PLUS SUPPLEMENTS

 

Fourth.-  The duration of the present contract shall be INDEFINITE, starting
from the business day and there shall be established a

trial period of
(6)                                                                             

 

2-12-98

 

--------------------------------------------------------------------------------

(1)          Director, General, …. Etc.

(2)          Father, mother, or legal representative.

(3)          Indicate the profession

 

--------------------------------------------------------------------------------


 

(4)          Daily, weekly, monthly.

(5)          Base salary, supplemental salaries, bonuses.

(6)          In any case, one must respect Article 14.1 of the Consolidated Text
of the Law of Workers, approved by the legislature 1/1995, March 24 (B.O.E.
March 24)

(7)          Minimum of thirty natural days

 

Fifth.-  The duration of annual vacations shall be (7) THIRTY NATURAL DAYS

 

Sixth.-  Areas not foreseen or covered under this contract shall be decided by
current law, particularly the law contained in the Consolidated Text of the Law
of Workers.

 

Seventh.-  The present contract shall be registered in the National Institute of
Employment (INEM) SANTAMARCA- MADRID

 

ADDITIONAL CLAUSES

 

First.-  The company shall establish a premium for achieving objectives where
the amount, form of payment, and objectives shall be fixed by set criteria.

 

Second.-  The annual compensation shall be prorated in 12 monthly installments.

 

And for the record the contract shall be drawn up in triplicate and in the place
and date indicated as follows, signed by the interested parties.

 

 

In MADRID on the TWELFTH of FEBRUARY     1998

The employee

 

The representative of the Firm,

The legal representative

 

 

of the firm

of the minor, if applicable

 

 

BELMAC LABORATORIES, S.A.

 

 

 

 

 

Signed:

/s/ Adolfo Herrera

 

 

Signed: 

/s/ Clemente Gonzalez Azpeitia

 

 

--------------------------------------------------------------------------------